DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-10 and 20 in the reply filed on 23 December 2021 is acknowledged.  However, no specific grounds for traversal are presented.  Therefore, the requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Dew 1 122 (See Figures 2A and 3A), MCF (See Figures 2A, 3A and 4A), PG 1 0-X psi (See Figures 2B, 3B and 4A), PG 2 0-X psi, PRV, 24’ (See Figures 2B, 3B and 4B), PT 122 (See Figures 2B and 3B), PT (See Figure 4B), 4 and 9 (See Figure 5).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The specification refers to Figures 2, 3 and 4; however, there are no Figures 2, 3 and 4, but rather Figures 2A, 2B, 3A, 3B, 4A and 4B.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 2 and 20, the claim recites the limitation “the conventional water containing components of the apparatus”.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear as to specifically what entails “conventional water containing components”.  
Further as to claim 2, the claim recites the limitation “the products”.  There is insufficient antecedent basis for this limitation in the claim.  
As to claim 4, the claim recites that from a hydrogen isotope comprising deuterium or tritium an intermediate compound is formed comprising a deuterated and/or tritiated non-oxide compounds which then forms D2O and/or T2O.  However, the wording of the claim limitations claim these limitations 2O heavy water.
As to claim 10, the claim recites the limitation "the gas" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0053387 to Kutchcoskie et al. (Kutchcoskie) in view of US Patent No. 4,054,496 to Arrathoon (Arrathoon).  
As to claims 1 and 8, Kutchcoskie teaches an electrochemical hydrogen isotope recycling apparatus for recycling an isotope of hydrogen, deuterium or tritium, comprising an electrochemical recycling unit, the unit comprising an anode, a cathode and a cation exchange membrane comprising Nafion, a perfluorosulfonic acid membrane, disposed between the anode and the cathode, the unit configured to receive a feed stream containing the isotope of hydrogen (Paragraphs 0010-0032).  However, Kutchcoskie fails to further teach that the membrane is isotope treated.  
However, Arrathoon also discusses an electrochemical cell for recycling of hydrogen isotopes comprising a Nafion membrane and teaches that by pretreating the membrane with heavy water so that the membrane contains heavy water with the hydrogen isotope therein contamination problems can be minimized (Abstract; Column 3, Lines 46-47; Column 4, Line 59 to Column 5, Line 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus 
As to claim 2, the combination of Kutchcoskie and Galindo teaches the apparatus of claim 1.  As discussed above, Arrathoon teaches the pretreatment of a component of the apparatus with heavy water in order to minimize contamination issues.  It would therefore have been obvious to one of ordinary skill in the art at the time of filing to apply this pretreatment to all “conventional water containing components of the apparatus” in order to further minimize contamination issues.  

Claims 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kutchcoskie and Arrathoon as applied to claim 1 above, and further in view of US Patent Application Publication No. 2011/0044416 to Galindo Cabello et al. (Galindo).
As to claims 3, 4 and 5, the combination of Kutchcoskie and Arrathoon teaches the apparatus of claim 1.  However, Kutchcoskie further fails to teach that the apparatus comprises a reactor in fluid communication with the electrochemical recycling unit for reacting the hydrogen isotope with a non-oxygen containing compound to form heavy water.  However, Galindo also discusses deuterium produced electrolytically and teaches that a particularly desired use is by sending the deuterium to a reactor for the production of energy via nuclear fusion (Abstract; Paragraphs 0071-0075; Claim 16).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Kutchcoskie with the addition of a reactor in fluid communication with the electrochemical recycling unit for receiving the produced deuterium in order to allow for the deuterium to be utilized with nuclear fusion to produce energy as taught by Galindo.  Galindo further teaches that the reactor is specifically fed with a non-oxygen compound such as nitrogen gas (Paragraphs 0038-0041).  Thus a reactor that is capable of performing the functional language of “reacting with the isotope of hydrogen in the feedstream to form an intermediate compound comprising a deuterated 2O and /or T2O” (MPEP 2114).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kutchcoskie and Arrathoon as applied to claim 1 above, and further in view of US Patent Application Publication No. 2002/0119356 to Shimanuki et al. (Shimanuki).
As to claims 6 and 7, the combination of Kutchcoskie and Arrathoon teaches the apparatus of claim 1.  Kutchcoskie further teaches that the apparatus comprises a humidifier upstream of the unit configured to humidify the feed stream with heavy water containing the isotope of hydrogen and a saturator (cooler condenser) downstream of the unit (Paragraphs 0102 and 0120).  However, Kutchcoskie fails to discuss the specific formation of the humidifier.  
However, Shimanuki also discusses the humidification of a hydrogen stream entering an electrochemical unit and teaches that the humidifier should comprise a Nafion membrane receiving the feed from the cell on one side and a humidified exit stream on the other side in order to effectively humidify the entering stream (Abstract; Paragraph 0007, 0026 and 0033).  Therefore it would have been obvious to one of ordinary skill in the art to utilize the Nafion membrane humidifier of Shimanuki for the humidifier of Kutchcoskie with the reasonable expectation of effectively providing the desired humidification.  Thus a unit that is actually an upstream humidifier and a downstream dehumidifier comprising a proton exchange membrane comprising Nafion.  It would further have been obvious to treat this second Nafion membrane in the manner of the first, isotope treated, in order to further minimize contamination as taught by Arrathoon above.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kutchcoskie and Arrathoon as applied to claim 1 above, and further in view of US Patent Application Publication No. 2013/0220240 to Jonson et al. (Jonson).
As to claim 9, the combination of Kutchcoskie and Arrathoon teaches the apparatus of claim 1.  Kutchcoskie further teaches that the anode and cathode both comprise mesh catalyst layers, each of which comprise water containing heavy water therein, thus at least passively flooded cathode and anode layers containing heavy water containing the isotope of hydrogen therein (Figure 1).  Kutchcoskie teaches that the apparatus itself is heavy water generator wherein the cathode is connected to additional stages, thus a secondary stage that can be considered a reservoir containing heavy water, the secondary stage receiving heavy water from the cathode and recirculating the heavy water back to the first unit, indirectly providing the heavy water back to the cathode through the membrane, the membrane forming the inlet to the cathode of Kutchcoskie (Paragraphs 0095 and 0096; Figure 3).  
However, Kutchcoskie is silent as to specifically how the heavy water is returned.  However, Jonson also discusses an electrochemical unit (130) for hydrogen wherein an outlet fluid sent to a reservoir (110) is returned to an inlet and teaches that an effective means of performing this return is a pump (120) (Paragraph 0128; Figures 2 and 7).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add a pump to the return of Kutchcoskie with the reasonable expectation of effectively performing the return.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kutchcoskie and Arrathoon and Galindo as applied to claim 1 above, and further in view of US Patent No. 5,080,693 to Bourne et al. (Bourne).
As to claim 10, the combination of Kutchcoskie and Arrathoon teaches the apparatus of claim 1.  Kutchcoskie further teaches that the cathode is connected to additional stages, thus a secondary stage that can be considered a reservoir containing heavy water, the secondary stage receiving heavy water from the cathode and recirculating the heavy water back to the first unit, indirectly providing the heavy water back to the cathode through the membrane, the membrane forming the inlet to the cathode of Kutchcoskie.  Kutchcoskie teaches that the secondary cell, the reservoir, receives heavy water from the upstream cell, at a top thereof (Figure 2B), thus considered to be a head space thereof, and receives this heavy water at least indirectly from a product output from a cathode outlet up the upstream cell, wherein gas is evolved at the cathode, and thus teaches that heavy water would, at least in part, evolve with “a bubble lift method” due to the evolved cathode gas (Paragraphs 0095 and 0096; Figures 1, 2B and 3).  Kutchcoskie fails to specifically teach that the outlet is located above the return inlet; however, the mere rearrangement of the relative cell heights is not patentably significant (MPEP 2144.04 VI C).
  Kutchcoskie further teaches that the cell is supplied with a gaseous source of hydrogen isotope (Abstract); however, is silent as to a specific source.  However, Bourne teaches that known sources of hydrogen isotope gas is from heavy water reactors and teaches that in order to recover this gas the non-hydrogen isotope components should be removed utilizing a trap (Abstract; Column 1, Lines 11-24).  Therefore, it would have been obvious to one of ordinary skill in the art to receive the hydrogen isotope gas required from a heavy water with the provisions of an upstream, pre-filter, trap in order to remove non-hydrogen isotope gases with the reasonable expectation of the effectively providing the gas source as taught by Bourne.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kutchcoskie, in view of Arrathoon and further in view of Galindo.  
As to claim 20, Kutchcoskie teaches an electrochemical hydrogen isotope recycling apparatus for recycling an isotope of hydrogen, deuterium or tritium, comprising an electrochemical recycling unit, the unit comprising an anode, a cathode and a cation exchange membrane comprising Nafion, a perfluorosulfonic acid membrane, disposed between the anode and the cathode, the unit configured to receive a feed stream containing the isotope of hydrogen (Paragraphs 0010-0032).  However, Kutchcoskie fails to further teach that the membrane is isotope treated.  
However, Arrathoon also discusses an electrochemical cell for recycling of hydrogen isotopes comprising a Nafion membrane and teaches that by pretreating the membrane with heavy water so that the membrane contains heavy water with the hydrogen isotope therein contamination problems can be minimized (Abstract; Column 3, Lines 46-47; Column 4, Line 59 to Column 5, Line 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kutchcoskie with the isotope pretreatment of Arrathoon thus forming a membrane have heavy water containing the isotope therein in order to minimize contamination problems as taught by Arrathoon.
As discussed above, Arrathoon teaches the pretreatment of a component of the apparatus with heavy water in order to minimize contamination issues.  It would therefore have been obvious to one of ordinary skill in the art at the time of filing to apply this pretreatment to all “conventional water containing components of the apparatus” in order to further minimize contamination issues.  
However, Kutchcoskie further fails to teach that the apparatus comprises a reactor in fluid communication with the electrochemical recycling unit for reacting the hydrogen isotope with a non-oxygen containing compound to form heavy water.  However, Galindo also discusses deuterium produced electrolytically and teaches that a particularly desired use is by sending the deuterium to a reactor for the production of energy via nuclear fusion (Abstract; Paragraphs 0071-0075; Claim 16).  (Paragraphs 0038-0041).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0368789 to Manabe et al. – Particularly relevant in terms of the flow circulation and reservoir 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CIEL P Contreras/Primary Examiner, Art Unit 1794